Title: From George Washington to the Pennsylvania Supreme Executive Council, 26 April 1779
From: Washington, George
To: Pennsylvania Supreme Executive Council



Gentlemen,
Hd-Qrs Middlebrook 26th April 1779.

I am honored with your letters of the 24th and 25th: to which I beg leave to defer a particular answer till another opportunity, which shall not be delayed.
The present is barely to inform you, that the period appointed for the trial of Major General Arnold agreeable to the wish of Council is posponed to a later day, which will be notified in my next. I have the honor to be With great respect Gentlemen Your most Obed. ser.